Title: To Thomas Jefferson from Henry Dearborn, [12 July 1802]
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            [12 July 1802]
          
          Mr. Dalton having declined the office of Collector for Newburyport, it may be somewhat difficult to deside on a successor to Mr. Ting. I am at a loss in determining which of the following Gentlemen to recommend, each of them deserve notic & are I presume capable of performing the duties of the Office,
          
            
              Genl. Ralph Cross
              }
              of Newbury  Port—
            
            
              Joseph Marquan
              
              
            
            
              Genl. William Lyman
              
              
            
            
              Henry Warren
              
              
            
          
          Warren was proposed for Marblehead in the place of Garey, but the emoluments are not sufficient, I fear, to induce him to accept.—Lyman is very poor, and perfectly competant to the office. Marquan is now poor & considers himself intitled to notice. Cross is said to be a good man, but I have no personal aquaintence with him. if as deserving a character could be found in the Town as else where, it might be adviseable to give him the preference, but Lymans uniform zeal, and his standing in society, combined with his pecuniary situation, together with his having been run down by the Fedl. party, seems to constitute a considerable claim on the Government, and under all circumstancies, I think it would be as well to give him the appointment.
          with respectfull consideration I am Sir Your Huml Servt,
          
            H. Dearborn
          
        